The board of assessors of Chelmsford (assessors) appeals from a decision of the Appellate Tax Board (board) granting real estate tax abatements to the trustees of the Carex Realty Trust (taxpayer) for the fiscal years 1980, 1981, and 1982. The assessors contend that the board erred in using actual rents in determining the market value of the taxpayer’s shopping mall. We disagree. As long as actual rents adequately reflect earning capacity, the board’s use of actual rents is an acceptable method of valuation. See, e.g., Fox Ridge Assocs. v. Assessors of Marshfield, 392 Mass. 652, 654 (1984); Community Dev. Co. v. Assessors of Gardner, 377 Mass. 351 (1979). See also Assessors of Quincy v. Boston Consol. Gas Co., 309 Mass. 60, 64 (1941). Moreover, there is substantial evidence in the record before us to support the board’s conclusion that actual rents are an adequate measure of the earning capacity of the real estate at issue here. See New Boston Garden Corp. v. Assessors of Boston, 383 Mass. 456, 467 (1981). The taxpayer presented a study of “comparable rentals of properties in other shopping centers,” and this study was clearly “such evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. at 466, quoting from G. L. c. 30A, § 1 (6).
The decision of the Appellate Tax Board is affirmed.

So ordered.

The case was submitted on briefs.